     Case 1:20-cv-00808-AWI-SKO Document 11 Filed 08/24/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL HARPER,                                    No. 1:20-cv-00808-NONE-SKO (HC)
12                       Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS, DISMISSING
13                                                      PETITION FOR WRIT OF HABEAS
                                                        CORPUS, DIRECTING THE CLERK OF
14           v.                                         COURT TO ASSIGN DISTRICT JUDGE FOR
                                                        PURPOSE OF CLOSING CASE AND
15                                                      DECLINING TO ISSUE CERTIFICATE OF
                                                        APPEALABILITY
16
      MARIPOSA COUNTY SUPERIOR                          (Doc. No. 6)
17    COURT,
18                       Respondent.
19

20          Petitioner is a state prisoner proceeding in propria persona with a petition for writ of

21   habeas corpus pursuant to 28 U.S.C. § 2254. On June 18, 2020, the magistrate judge assigned to

22   the case issued findings and recommendations to dismiss the petition, reasoning that petitioner

23   had named the wrong respondent and that his sole claim—a due process claim related to a prison

24   disciplinary proceeding—was plainly without merit because the exhibits attached to the petition

25   demonstrated that all the relevant due process requirements were met. (Doc. No. 6.) The

26   findings and recommendations were served upon all parties and contained notice that any

27   objections were to be filed within thirty (30) days from the date of service of that order. To date,

28   no party has filed objections.
                                                        1
     Case 1:20-cv-00808-AWI-SKO Document 11 Filed 08/24/20 Page 2 of 3

 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the court has conducted a

 2   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 3   findings and recommendations are supported by the record and proper analysis.

 4          In addition, the court declines to issue a certificate of appealability. A state prisoner

 5   seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s denial of

 6   his petition, and an appeal is only allowed in certain circumstances. 28 U.S.C. § 2253; Miller-El

 7   v. Cockrell, 537 U.S. 322, 335-336 (2003).

 8          If a court denies a petitioner’s petition, the court may only issue a certificate of

 9   appealability when a petitioner makes a substantial showing of the denial of a constitutional right.

10   28 U.S.C. § 2253(c)(2). To make a substantial showing, the petitioner must establish that

11   “reasonable jurists could debate whether (or, for that matter, agree that) the petition should have

12   been resolved in a different manner or that the issues presented were ‘adequate to deserve

13   encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting

14   Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

15          In the present case, the court finds that petitioner has not made the required substantial

16   showing of the denial of a constitutional right to justify the issuance of a certificate of

17   appealability. Reasonable jurists would not find the court’s determination that petitioner is not

18   entitled to federal habeas corpus relief debatable, wrong, or deserving of encouragement to

19   proceed further. Thus, the Court declines to issue a certificate of appealability.

20          Accordingly:
21          1.      The findings and recommendations, filed June 18, 2020 (Doc. No. 6), are adopted;

22          2.      The petition for writ of habeas corpus is dismissed;

23          3.      The Clerk of Court is directed to assign a district judge to this case for the purpose

24   of closing this case; and,

25          4.      The court declines to issue a certificate of appealability.

26   IT IS SO ORDERED.
27
        Dated:     August 21, 2020
28                                                       UNITED STATES DISTRICT JUDGE
                                                         2
     Case 1:20-cv-00808-AWI-SKO Document 11 Filed 08/24/20 Page 3 of 3

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           3
